DETAILED ACTION

1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2. Restriction to one of the following inventions is required under 35 U.S.C. 121:

     I. Claims 1-9, 16-19, drawn to a nucleotide encoding chimeric antigen receptor and a 
         nucleotide encoding extracellular secretory proteins, comprising an antigen binding 
         domain, a transmembrane domain a costimulatory signaling region, and a composition 
         comprising corresponding vectors / host cells and expressing an antibody, classified in 
         Class/subclass A61K 2039/505, for example.

    II. Claims 10-15, drawn a CAR-cell, classified in Class / subclass C12N 5/0636, for example.

   III. Claim 20, drawn to a method of treating administer a CAR-cell, classified in C12N 5/634/ 
         395, for example. 

          With respect to the recitation of “preferably” in claim 20, description of examples or  
           preferences are properly set forth in the specification rather the claims 
           See MPEP 2173.05(d)

3. Inventions I and II are directed to related products. The related inventions are distinct if the (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). 

     In the instant case, nucleotide encoding and cells are distinct because their structures, physiochemical properties and/or mode of action are different, and they do not share a common structure that is disclosed to be essential for common utility.  
     Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.  

     Therefore, each product is patentably distinct, and searching of these inventions would impose an undue burden.

4. Groups II and III are related as products and processes of using. The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product (MPEP § 806.05(h)). 


 
    Methods of treating can be accomplished by therapeutic agents other than cells of Group II.

     Therefore, each product is patentably distinct, and searching of these inventions would impose an undue burden.

5. Groups I and III/IV are related as products and processes of using. The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product (MPEP § 806.05(h)). 

    The products of Group I can be used in a materially different process, such as a variety of bioassays, detection assays, screening procedures and purifications procedures other than the methods of Groups III/IV.

     There are a number of methods employing process steps, ingredients and endpoints that can achieve therapeutic and/or diagnostic modalities other than the reliance upon KIT-specific antibodies. 
 
     Therefore, they are patentably distinct.

6. Group I is not related to Group III.
     Therefore, they are patentably distinct.

7.  Because these inventions are distinct for the reasons given above and the search required for any group from Groups I-III is not required for any other group from Groups I-III and Groups I-III have acquired a separate status in the art because the searches are not co-extensive and encompass divergent subject matter, restriction for examination purposes as indicated is proper.

     Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and examination burden if restriction were not required because one or more of the following reasons apply:
     (a) the inventions have acquired a separate status in the art in view of their different classification;
      (b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
     (c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
     (d) the prior art applicable to one invention would not likely be applicable to another invention;


     Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
 
     The election of an invention may be made with or without traverse. To reserve a right to ζpetition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention.
     If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.

     Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

8.  If any one of Groups I-III is elected, 
      with respect to each Group,

     A) applicant is further required to elect a single disclosed species of 
            the extracellular secretory is capable of inhibiting binding PD-1 OR PD-L1  
            AND
             in turn, applicant is required to elect specific specificity of ROBO1 as it applies to the 
             elected PD-1 OR PD-L1 by electing the appropriate SEQ ID NO. and any other defining 
             characteristics;

      B)  applicant is further required to elect a single disclosed species of 
             the limitations recited in claim 6, including whether the nucleotides are in the same 
             reading frame OR NOT in the same frame, including specifying the elected structures; 

       C)  applicant is further required to specifying elect the specific costimulatory signaling 
              region (e.g., CD8, 4-1BB, CD3 ζ, including combinations thereof) (see claims 6-9); 

        D) In addition to electing species from (A)-(C),
             if applicant elects Group II OR III,
             applicant is required to elect a specific species of T cells, NK cells, CTL OR regulatory     
             T cells;  
      
         E) In addition to electing species from (A)-(D),

             applicant is required to elect a specific species of cancer from those disclosed on page 17              
             (e.g., breast cancer, prostate cancer, ovarian cancer, etc.).

     Applicant is required to elect a single disclosed species of KIT-associated cancer from those cancers disclosed in the specification for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.  

    Applicant is required to elect a single disclosed species of each of the elements of the nucleotides set forth in Group I and, in turn, further elect the each of the additional elements of Group II AND/OR Group III, if elected of the or prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.  

    The species are independent or distinct because claims to the different species recite the mutually exclusive characteristics of such species.  In addition, these species are not obvious variants of each other based on the current record. 

     With respect to Groups I-III, the species of the elements of the nucleotide (and as they apply to the cell and methods of Group II/III) are distinct because the specific elements (antigen binding domain, extracellular domains, transmembrane, etc.), these elements differ with respect to their structures; thus each specific elements encoding nucleic acids is distinct from one another with respect to their structure and represents patentably distinct subject matter.

     With respect to Groups III/IV, the cells differ in structures and functions and do not rely upon a common structure for a common utility

     With respect to species of cancer, cancers differ in etiologies and therapeutic endpoints as well rely upon different ingredients, methods steps and endpoints, wherein the ingredients do not rely upon a common structure for a common utility.

    Furthermore, the examination of species would require different searches in the scientific literature. As such, it would be burdensome to search these species together. 

     Therefore, they are separate and patentably distinct species.

    Applicant is required under 35 U.S.C. § 121 to elect a single disclosed species of A as it applies to Groups I-III and a single disclosed species of (A), (B), (C) AND/OR dependent on which Group is elected for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.  

     There is an examination and search burden for these patentably distinct species due to their mutually exclusive characteristics.  The species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries); and/or the prior art applicable to one species would not likely be applicable to another species; and/or the species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112.
must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species, including any claims subsequently added.  An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.

     The election of the species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species.

     Should applicant traverse on the ground that the species are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 of the other species.

    Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141. 

10. Applicant is advised that the response to this requirement to be complete must include an election of the invention to be examined even though the requirement be traversed. 

11. Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 C.F.R. § 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a diligently-filed petition under 37 C.F.R. § 1.48(b) and by the fee required under 37 C.F.R. § 1.17(5). 

12.  The examiner has required restriction between product and process claims.  Where applicant elects claims directed to the product, and a product claim is subsequently found allowable, withdrawn process claims that depend from or otherwise include all the limitations of the allowable product claim will be rejoined in accordance with the provisions of MPEP § 821.04.  Process claims that depend from or otherwise include all the limitations of the patentable product will be entered as a matter of right if the amendment is presented prior to final rejection or allowance, whichever is earlier.  Amendments submitted after final rejection are governed by 37 CFR 1.116; amendments submitted after allowance are governed by 37 CFR 1.312.  




    Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues.  See MPEP § 804.01.

13.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phillip Gambel whose telephone number is (571)272-0844.  The examiner can normally be reached on Monday-Thursday 7:30-6:00PM.

     Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
    
     If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181.  

     The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
    
     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Phillip Gambel/
Primary Examiner
Technology Center 1600
Art Unit 1644
March 29, 2022